Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendments and remarks filed on 10/20/2022. The amendments to the claims were received and have been entered. 
Claims 1, 5 and 8 have been amended. Claims 15-20 have been canceled. Claims 1-14 remain present in this application. The non-elected claims 8-14 are rejoined because the amendments include linking claim. Therefore, the restriction requirement has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-4, 8 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2015/0243203 cited in IDS.

	
Regarding claim 1, Kim teaches a display pixel (a display pixel, ¶44, Figs 1-2A) comprising: 
a light-emitting diode (OLED, Fig 2A, ¶66) having a cathode terminal coupled to ground (Vss) and having an anode terminal (N2); 
a drive transistor coupled in series with the light-emitting diode and having a gate terminal; (The driving TFT DT is connected in series between the Vdd supply line together with the OLED; the driving TFT DT has a gate. See ¶71 and Fig 2A)
a first transistor (a switching TFT S2, see ¶69 and Fig 2A) having a first source-drain terminal coupled to the anode terminal (N2) and having a second source-drain terminal configured to receive a reference voltage (Vinit, see ¶69 and Fig 2A); and 
a second transistor (a switching TFT S1, ¶68 and Fig 2A) having a first terminal coupled to the drive transistor (the driving TFT DT) and having a second terminal configured to receive a reset voltage (high level first scan signal SCAN1 is provided to the switching TFT S1 during the initialization period t1. See ¶68) separate from the reference voltage (During the initialization period t1, the second switching TFT S2 is turned on such that the initialization voltage Vinit, interpreted the reference voltage, is provided to the second node N2, which is connected to a source of the driving TFT DT. See ¶69).
Regarding claim 2, Kim teaches the display pixel of claim 1, wherein the second transistor comprises semiconducting oxide material. (The semiconductor of the oxide TFT in the present disclosure may be made from various metal oxides. See Kim ¶100).


Regarding claim 8, Kim teaches an electronic device (a display device 100 is an electronic device, ¶5 and Figs 1-2A) comprising: 
a display having a plurality of pixels (The display 100 is defined in an active area (i.e., display area). In the display area, a plurality of display pixels is arranged in a matrix. See ¶44), each of which comprises a light-emitting diode (OLED, Fig 2A, ¶66) , a drive transistor (a driving TFT DT, ¶71, Fig 2A), 
an initialization transistor (a switching TFT S2, see ¶69 and Fig 2A) having a first source-drain terminal coupled to an anode (N2, Fig 2A) of the light-emitting diode (the OLED, Fig 2A) and having a second source-drain terminal configured to receive a reference voltage (Vinit, see ¶69 and Fig 2A), and 
an anode reset transistor (a switching TFT S1, Fig 2A) configured to receive a reset voltage high level first scan signal SCAN1 is provided to the switching TFT S1 during the initialization period t1. See ¶68) separate from the reference voltage (During the initialization period t1, the second switching TFT S2 is turned on such that the initialization voltage Vinit, interpreted the reference voltage, is provided to the second node N2, which is connected to a source of the driving TFT DT. See ¶69);
a controller configured to provide data signals to the plurality of pixels at a refresh rate (the timing controller TC can provide a low refresh rate signal LRR to a switching circuit, so that the frequency of signals provided to pixel circuits in the display area can be adjusted. See ¶58); and  activate the anode reset transistor at a rate different than the refresh rate (Kim teaches a display pixel having TFT turned on for extended period of time for operating the display by adjusting the refresh rate. Also, LTPS TFT can be used for the TFTs that implements the switching circuits. In particular, the TFT that is applied with the high state low refresh rate signal LRR can be formed of LTPS TFT (e.g., TFT T5i in the switching circuit 700). Kim ¶113).
Regarding claim 11, Kim teaches the electronic device of claim 8, wherein the controller is further configured to: detect a change in the refresh rate; and adjust the rate at which to activate the anode reset transistor based on the detected change in the refresh rate (Kim teaches a display pixel having TFT turned on for extended period of time for operating the display by adjusting the refresh rate. Also, LTPS TFT can be used for the TFTs that implements the switching circuits. In particular, the TFT that is applied with the high state low refresh rate signal LRR can be formed of LTPS TFT (e.g., TFT T5i in the switching circuit 700). Kim ¶113).
Regarding claim 12, Kim teaches the electronic device of claim 8, wherein each pixel in the plurality of pixels further comprises an emission transistor that is deactivated (The switching TFT S3 is turned on based on state of the emission signal EM. See ¶70) when the anode reset transistor is activated (The switching TFT S1 is turned on in the initialization period t1. See ¶74).
Regarding claim 13, Kim teaches the electronic device of claim 8, wherein the anode reset transistor is directly coupled to the light-emitting diode (the switching TFT S2 is directly connected to the OLED shown in Fig 2A based on the switching TFT S2 is activated in the initialization period t1. See ¶74).
Regarding claim 14, Kim teaches the electronic device of claim 8, wherein the anode reset transistor is directly coupled to the drive transistor (the switching TFT S2 is directly connected to the driving TFT DT shown in Fig 2A based on the switching TFT S2 is activated in the initialization period t1. See ¶74).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over
Kim as applied to claim 2 above, and in view of Park US 2006/0365035.
Regarding claim 3, Kim does not teach a first emission transistor coupled
between the drive transistor and a positive power supply line; and a second emission
transistor coupled between the drive transistor and the light-emitting diode.
Park teaches a display pixel 111 having a first emission transistor (T5, Fig 2, ¶72) coupled between the drive transistor (T2, Fig 2) and a positive power supply line (ELVDD); and a second emission transistor (16) coupled between the drive transistor (T2) and the light-emitting diode (112, Fig 2).
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to modify the display pixel 111 having a first emission transistor (T5) coupled between the drive transistor (T2) and a positive power supply line (ELVDD); and a second emission transistor (16) coupled between the drive transistor (T2) and the light-emitting diode (112) disclosed by Park for the display pixel of Kim. The motivation for doing so would adjust the luminance of the display panel. Park ¶79.

Regarding claim 4, Kim teaches the display pixel of claim 3, a transistor is activated at a rate different than a refresh rate of the display pixel (Kim teaches a display pixel having TFT turned on for extended period of time for operating the display by adjusting the refresh rate. Also, LTPS TFT can be used for the TFTs that implements the switching circuits. In particular, the TFT that is applied with the high state low refresh rate signal LRR can be formed of LTPS TFT (e.g., TFT T5i in the switching circuit 700). See Kim ¶113).

Allowable Subject Matter
Claims 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art of record, specifically Kim teaches a display pixel (a display pixel, ¶44, Figs 1-2A) comprising: 
a light-emitting diode (OLED, Fig 2A, ¶66) having a cathode terminal coupled to ground (Vss) and having an anode terminal (N2); 
a drive transistor coupled in series with the light-emitting diode and having a gate terminal; (The driving TFT DT is connected in series between the Vdd supply line together with the OLED; the driving TFT DT has a gate. See ¶71 and Fig 2A)
a first transistor (a switching TFT S2, see ¶69 and Fig 2A) having a first terminal coupled to the anode terminal (N2) and having a second terminal configured to receive a reference voltage (Vinit, See ¶69 and Fig 2A); and 
a second transistor (a switching TFTS1, see ¶68 and Fig 2A) having a first terminal coupled to the drive transistor (the driving TFT DT) and having a second terminal configured to receive a reset voltage (high level first scan signal SCAN1 is provided to the switching TFT S1 during the initialization period t1. See ¶68) separate from the reference voltage (During the initialization period t1, the second switching TFT S2 is turned on such that the initialization voltage Vinit, interpreted the reference voltage, is provided to the second node N2, which is connected to a source of the driving TFT DT. See ¶69);
However, none of the prior art cited alone or in combination provides the motivation to teach claimed limitations “wherein the second transistor is activated at a rate greater than a refresh rate of the display pixel.”
		
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: October 25, 2022